IN THE SUPREME COURT OF PENNSYLVANIA
                            WESTERN DISTRICT


JOHN KODENKANDETH,                     : No. 372 WAL 2015
                                       :
                    Petitioner         :
                                       : Petition for Allowance of Appeal from
                                       : the Order of the Superior Court
            v.                         :
                                       :
                                       :
DANIEL MCNABB, OWNER, T/D/B/A          :
SHOP'N SAVE, JAMES A. SORBARA &        :
CHRISTINE A. SORBARA LANDLORD,         :
IN PERSONAM, AND IN REM                :
DEFENDANTS, INDIVIDUALLY AND           :
SEVERALLY IN SOLIDO,                   :
                                       :
                    Respondents        :
                                       :
                                       :
                                       :


                                  ORDER



PER CURIAM

      AND NOW, this 22nd day of December, 2015, the Petition for Allowance of

Appeal is DENIED.